           Case 1:12-cv-00920-EDK Document 200 Filed 10/02/20 Page 1 of 4




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

    STEPHANIE MERCIER,                                   )
    AUDRICIA BROOKS,                                     )
    DEBORAH PLAGEMAN,                                    )
    JENNIFER ALLRED,                                     )
    MICHELE GAVIN                                        )         Case No. 12-920 C
    STEPHEN DOYLE, on behalf of                          )
    themselves and all others similarly                  )         Judge Elaine D. Kaplan
    situated,                                            )
                                                         )
                                    Plaintiffs,          )
                                                         )
          v.                                             )
                                                         )
    THE UNITED STATES OF AMERICA,                        )
                                                         )
                                    Defendant.           )


                             REQUEST FOR STATUS CONFERENCE

         Plaintiffs request a status conference with the court to be held as expeditiously as possible.

The government does not oppose this request. Three matters require prompt resolution by the court

to allow this case to proceed.

Discovery Completion, Pre-trial Procedures and Trial Date1

         Chief among these issues is – yet another – failure of the government to produce complete

class members’ data required for damages calculation. The government advised Plaintiffs on

September 17, 2020 that the information technology team conducting searches for class members’

data had utilized faulty algorithms in the searches regarding class members’ log-in/log-out times,

View Alerts, and electronic Notes and Orders. Yesterday, October 1, 2020, the government

advised Plaintiffs the missing data consists of 60 Million Notes and 180 Million Orders,


1
 Plaintiffs note for the court discovery had been scheduled to be completed no later than September 15, 2020.
(Dkt.#197.) Plaintiffs’ reluctantly agreed to extend fact discovery to October 1, 2020, and expert discovery to
October 16, 2020 due to the need to schedule and complete 40 depositions between August 15 and September 15.
(Dkt.#198.) The court approved this extension. (Dkt.#199.)
          Case 1:12-cv-00920-EDK Document 200 Filed 10/02/20 Page 2 of 4




representing 248,000,000 data points, which the government has advised it anticipates will be

produced “next week.” Plaintiffs’ damages expert presented her primary report July 15, 2020 as

required. The expert requires the missing data to update and complete her report which cannot

occur now until - at a minimum - several weeks following receipt of the missing data.

        Damages experts for both parties are scheduled to be deposed October 13 and 15,

respectively. These depositions cannot take place in the absence of complete and updated reports

utilizing complete data. If Plaintiffs’ expert receives the missing data by October 9, her report

won’t issue until October 23 – at the earliest. The government’s expert must then re-issue his

report. Only then can meaningful depositions occur.2

        These delays unreasonably compress the time frames for required pre-trial procedures and

filings, and place maintenance of the trial date in jeopardy. (Dkt.#197.)

Required Exhaustion of Settlement Efforts

        Tied directly to this is the second issue: despite Plaintiffs’ repeated entreaties the

government continues to decline to schedule settlement discussions required by RCFC Appendix

A – 13. The government’s asserts it will consider scheduling settlement discussions at the close of

discovery. The parties’ agreement to extend discovery through October 15 by definition narrowed

the window for these efforts. The parties must certify exhaustion of settlement efforts by December

1, 2020 (Dkt.#197.) Plaintiffs have proffered their willingness to utilize one of several Senior

Judges of the Court of Federal Claims as facilitators – judges whose services are in high demand,

and who must be scheduled well in advance. The government to date declines. With the delay now




2
 Plaintiffs note that today the government confirmed additional data also remains missing beyond the 248,000,000
“algorithm” data points. These include: no payroll data for 13 class members; no ETA/VATAS or production tour
schedules for 3 class members; no production tour schedules for class members listed in Appendix F of Plaintiffs’
damages expert’s primary report; no View Alert files for 9 class members; and, no sign-on files for 4 class members.


                                                         2
         Case 1:12-cv-00920-EDK Document 200 Filed 10/02/20 Page 3 of 4




required to complete expert discovery meeting the deadline to exhaust settlement efforts is

seriously imperiled.

Class Member Status – Montana VA

       The third issue relates to class member status for putative class members who worked at

the Montana VA facilities: Plaintiffs assert the class definition as well as the court approved Class

Notice necessarily include them; the government asserts Montana was not a “listed facility.” The

parties will supply more detail on this issue to the court in advance of a scheduled status

conference.

       These issues require the prompt attention of the court. Plaintiffs respectfully request a

status conference call as soon as possible.

                                              Respectfully Submitted,

William Michael Hamilton                      s/ David M. Cook
PROVOST UMPHREY LAW FIRM LLP                  David M. Cook
4205 Hillsboro Pike, Suite 303                COOK & LOGOTHETIS, LLC
Nashville, Tennessee 37215                    30 Garfield Place, Suite 540
615.297.1932 – phone                          Cincinnati, Ohio 45202
615.297.1986 – fax                            513.287.6980 – phone
mhamilton@provostumphrey.com                  513.721.1178 – fax
Co-Class Counsel for Plaintiffs               dcook@econjustice.com
                                              Attorney of Record for Plaintiffs/Class Counsel

Guy Fisher                                    Bennett P. Allen
PROVOST UMPRHEY LAW FIRM LLP                  COOK & LOGOTHETIS, LLC
490 Park Street                               30 Garfield Place, Suite 540
Beaumont, Texas 77701                         Cincinnati, Ohio 45202
409.203.5030 – phone                          513.287.6992 – phone
409.838.8888 – fax                            513.721.1178 – fax
gfisher@provostumphrey.com                    ballen@econjustice.com
Of Counsel for Plaintiffs                     Of Counsel for Plaintiffs

E. Douglas Richards                           Robert H. Stropp, Jr.
E. DOUGLAS RICHARDS, PSC                      MOONEY, GREEN, SAINDON,
Chevy Chase Plaza                             MURPHY & WELCH, P.C.
836 Euclid Avenue, Suite 321                  1920 L. Street, NW, Suite 400
Lexington, Kentucky 40502                     Washington, DC 20036



                                                 3
        Case 1:12-cv-00920-EDK Document 200 Filed 10/02/20 Page 4 of 4




859.259.4983 – phone                        202.783.0010 – phone
866.249.5128 – fax                          202.783.6088 – fax
edrichards714@yahoo.com                     rstropp@hotmail.com
Of Counsel for Plaintiffs                   Of Counsel for Plaintiffs

William H. Narwold                          Mathew P. Jasinski
Motley Rice LLC                             Motley Rice LLC
One Corporate Center                        One Corporate Center
20 Church Street, 17th Floor                20 Church Street, 17th Floor
Hartford, CT 06103                          Hartford, CT 06103
860.882.1676 – phone                        860.218.2725 – phone
860.882.1682 – fax                          860.882.1682 – fax
bnarwold@motleyrice.com                     mjasinski@motleyrice.com
Of Counsel for Plaintiffs                   Of Counsel for Plaintiffs


October 2, 2020


                               CERTIFICATE OF SERVICE

         I hereby certify that on October 2, 2020, I electronically filed the foregoing with the
Clerk of Courts using the CM/ECF system, which will send notification of such filing to counsel
for all parties.

                                                    s/David M. Cook
                                                    David M. Cook




                                               4
